Title: To Thomas Jefferson from George Jefferson, 4 November 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 4th. Novr. 1799

Mr. Pollard has again disappointed me in the power of Attorney—and again promises by next post. It is however of but little consequence, as I understand it is only on extraordinary occasions that the individuals of the company have any thing to do—The business  being done mostly by directors; even their appointment is considered more as a matter of form than any thing else—as it is understood to be almost a thing of course that the same are to be continued.
Mr. Wiseham is out of Town—perhaps your most certain way of getting a speedy answer will be by writing to him.
I am Dear Your Very humble servt.

Geo. Jefferson


I can meet with no oppy of sending the bala. of your nail-rod.

